United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1911
                                   ___________

S. Keith Curran; Rhonda Curran,         *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Washington Mutual Bank, F.A.,           *
                                        *        [PUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: November 17, 2006
                                Filed: December 18, 2006
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       The plaintiffs appeal a judgment entered against them by the district court1 in
their action under the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C.
§ 2605(e). They claimed that RESPA prohibits charging fees for providing
mortgagees with payoff statements. We rejected an identical claim in Watt v. GMAC
Mortgage Corp., 457 F.3d 781 (2006), and we therefore reject the present claim.

      Affirmed.
                         ______________________________


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.